       Case 5:21-cr-40009-TC-ADM Document 1 Filed 02/02/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                           (Topeka Docket)

UNITED STATES OF AMERICA

                    Plaintiff,

     v.                                      Case No. 21- 40009-TC

DOUGLAS JAMES BARRETT, JR.,

                    Defendant.



                             INFORMATION

      The United States Attorney charges that:

                                    COUNT 1

                    Theft of Public Money – 18 U.S.C. § 641

      On or about May 31, 2018, in the District of Kansas, the defendant,

                     DOUGLAS JAMES BARRETT, JR.,
knowingly embezzled, stole, purloined, and converted money received from the

Farm Service Agency, an agency of the United States Department of Agriculture, to

wit; $33,990.00 from the Farm Service Agency on Loan 44-01 designated for the

purchase of livestock for Barrett Cattle and Farm, which livestock would then serve

as mortgaged collateral; however, the defendant instead used the proceeds from
      Case 5:21-cr-40009-TC-ADM Document 1 Filed 02/02/21 Page 2 of 2




Loan 44-01 on personal expenses not related to Barrett Cattle and Farm.

      This was in violation of Title 18, United States Code, Section 641.

                               Stephen R. McAllister
                               United States Attorney
                               District of Kansas


                               /s/ Christine E. Kenney
                               Christine E. Kenney, #13542
                               Assistant United States Attorney
                               444 SE Quincy, Room 290
                               Topeka, KS 66683
                               Telephone: (785) 295-2850




PENALTIES:

Ct. 1: 18 U.S.C. § 641
       Theft of Public Money

      #     NMT 10 Years Imprisonment,
      #     $250,000 Fine,
      #     3 Years Supervised Release
      #     $100 Special Assessment
